Citation Nr: 1338363	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-18 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a duodenal ulcer.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for asthma.

3.  Entitlement to service connection for a duodenal ulcer.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.  He is the recipient of, among other decorations, the Purple Heart medal and Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) regional office (RO) located in Atlanta, Georgia.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Atlanta, Georgia.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's applications to reopen his claims of entitlement to service connection for a duodenal ulcer and for asthma, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  As will be discussed in detail below, the Board has determined that new and material evidence has been received, and, therefore, the claims are reopened.

The claims for service connection for a duodenal ulcer and for asthma are reopened, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1975 Board decision denied entitlement to service connection for a duodenal ulcer; the Veteran did not appeal, and the October 1975 Board decision became final.

2.  Evidence received since the October 1975 Board decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a duodenal ulcer.

3.  An October 1975 Board decision denied entitlement to service connection for asthma; the Veteran did not appeal, and the October 1975 Board decision became final.

4.  Evidence received since the October 1975 Board decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for asthma.


CONCLUSIONS OF LAW

1.  The unappealed October 1975 Board decision that denied entitlement to service connection for a duodenal ulcer is final.  38 U.S.C.A. § 4004(b) (1970); 38 C.F.R. 
§ 19.104 (1975).

2.  Since the unappealed October 1975 Board decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a duodenal ulcer has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The unappealed October 1975 Board decision that denied entitlement to service connection for asthma is final.  38 U.S.C.A. § 4004(b) (1970); 38 C.F.R. § 19.104 (1975).

4.  Since the unappealed October 1975 Board decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for asthma has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has granted herein and remanded for further development the Veteran's applications to reopen his previously denied claims of entitlement to service connection for a duodenal ulcer and for asthma, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Duodenal Ulcer

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a duodenal ulcer.  After a review of the evidence of record, the Board finds that new and material evidence has been received.  

By way of background, a February 1974 RO decision denied the Veteran's claim for service connection for a duodenal ulcer.  The Veteran appealed, and an October 1975 Board decision denied the Veteran's claim.  The Veteran did not appeal, and the October 1975 Board decision became final.  38 U.S.C.A. § 4004(b) (1970); 38 C.F.R. § 19.104 (1975).  In August 2006, the Veteran filed an application to reopen his claim, which application to reopen was denied by way of the February 2007 RO decision appealed herein.

At the time of the October 1975 Board decision, the evidence of record included the Veteran's service treatment records showing no treatment for an ulcer in service, a January 1969 private hospitalization record showing a diagnosed active duodenal ulcer, a certificate of attending physician noting treatment at a private facility in October 1970 for a bleeding peptic ulcer, and a January 1974 VA examination report reflecting a diagnosed duodenal ulcer.  

Since the time of the final October 1975 Board decision, new evidence associated with the claims file includes, but is not limited to, a December 1973 VA hospital summary reflecting that the Veteran was treated for a duodenal ulcer with hemorrhage and that he reported first experiencing symptoms in 1967, including stomach aches.  

As shown above, the new evidence of record includes a December 1973 VA hospitalization record reflecting that the Veteran reported experiencing stomach symptoms in 1967, i.e., shortly after service.  In that regard, the Board is cognizant that service connection may be presumed in the case of certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including peptic ulcers (gastric or duodenal), if manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  Therefore,  presuming the credibility of the Veteran's reported history of symptomatology since 1967, the Board finds that new and material evidence has been received that relates to an unestablished fact necessary to substantiate the claim (e.g., relating to possible symptoms of a listed chronic disease the year following discharge from service).  Therefore, the claim is reopened.  Before the Board may make a decision on the Veteran's claim, however, further development is necessary, as explained in the remand section below.

B.  Asthma

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for asthma.  After a review of the evidence of record, the Board finds that new and material evidence has been received.  
By way of background, a February 1974 RO decision denied the Veteran's claim for service connection for asthma.  The Veteran appealed, and an October 1975 Board decision denied the Veteran's claim.  The Veteran did not appeal, and the October 1975 Board decision became final.  See 38 U.S.C.A. § 4004(b) (1970); 38 C.F.R. § 19.104 (1975).  In August 2006, the Veteran filed an application to reopen his claim, which application to reopen was denied by way of the February 2007 RO decision appealed herein.

At the time of the October 1975 Board decision, the evidence of record included the Veteran's service treatment records showing his reported childhood history of asthma until the age of 12, and showing treatment for asthma in service.  Also of record was a January 1974 VA examination report reflecting diagnosed recurring extrinsic asthma, by history, in remission, and a February 1975 letter from Dr. H.S. in which he noted the Veteran's reported history of asthma since 1964.

Since the time of the final October 1975 Board decision, new evidence associated with the claims file includes, but is not limited to, a January 2007 VA examination report (relating to the Veteran's service-connected PTSD) reflecting that the Veteran reported experiencing asthma attacks since 1965 (continued symptoms), currently approximately 12 times per year.

As shown above, the new evidence of record includes a VA record reflecting the Veteran's report of continued asthma symptoms since 1965 (since service).  Presuming the credibility of the Veteran's reported history of symptomatology since 1965, the Board finds that new and material evidence has been received that relates to an unestablished fact necessary to substantiate the claim (e.g., relating to continuity of symptomatology since service).  Therefore, the claim is reopened.  Before the Board may make a decision on the Veteran's claim, however, further development is necessary, as explained in the remand section below.




	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a duodenal ulcer has been received; to that extent only, the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for asthma has been received; to that extent only, the appeal is granted.


REMAND

A.  Duodenal Ulcer

The Veteran served on active duty from August 1963 to July 1966, including service in Vietnam.  He claims that he was first treated for a duodenal ulcer around January 1967, within one year of service.  See, e.g., Form 21-526, November 1973; see also 38 C.F.R. § 3.307(a), 3.309(a) (2013).  Also, he testified at the Board hearing that shortly post-service, in 1966, he was treated for welts with puss and diarrhea (reportedly diagnosed as whipworm) which he attributes to his ulcer condition.  See Transcript at 4.  Also, at the Board hearing, the Veteran offered that his ulcers are secondary to stress due to his service-connected PTSD.  See Transcript at 8.

The Veteran's service treatment records are silent as to any treatment for ulcers.  

Post-service, the Veteran has alleged treatment in 1967 by Dr. A.B. in Swainsboro, Georgia, but the Veteran has reported that any missing private treatment records from the 1960s and 1970s are not available.  See Form 21-526, November 1973; Statement, July 2007.  A January 1, 1969 record from Ware Memorial Hospital reflects he was treated for an active duodenal ulcer as well as hook worms (which the Veteran has apparently referred to at times as "January 1, 1968" or January 1968).  A certificate of attending physician reflects that the Veteran was treated at the Emanuel County Hospital in October 1970 for a bleeding peptic ulcer.  More recently, VA treatment records reflect that the Veteran has been followed for peptic ulcer disease.  See, e.g., December 2006.

The Veteran has indicated that he received treatment at the VA medical centers in Decatur, Georgia and Dublin, Georgia during the 1970s, and that these records may be missing from the claims file.  See Statement, July 2007.  He specifically testified at the Board hearing that he was treated at the Dublin VA medical center in 1972 or 1973 for ulcers.  See Transcript at 4.  He also indicated treatment at a VA facility in 1975 or 1976 at the Board hearing for bleeding due to ulcers.  See Transcript at 5.  In that regard, the Board acknowledges that the RO requested copies of the Veteran's VA treatment records dated from January 1970 to December 1970 from the Decatur, Georgia VA medical center and a negative reply was received in February 2009, but no request was made for any records from Decatur dated from 1971 to 1979, nor for any records from the Dublin, Georgia VA medical center.  Therefore, the Board finds that a remand is necessary so that any outstanding VA treatment records from the Decatur VA medical center dated from 1971 to 1979, and from the Dublin VA medical center dated from 1970 to 1979, may be associated with the claims file.

Also, a November 2007 VA treatment record reflects that the Veteran had recently undergone an EGD performed by Dr. H in Milledgeville, Georgia, and that the Veteran was diagnosed with gastroesophageal reflex disease (GERD).  While the Board acknowledges that this particular VA record does not explicitly note treatment was performed for an ulcer, the Board nevertheless finds that this record indicates that there may be outstanding private treatment records from Dr. H. relating to the Veteran's duodenal ulcer claim, and that a remand is therefore also necessary to obtain any relevant outstanding records from Dr. H.

The Veteran has not been provided with a VA examination since January 1974.  In light of the evidence of a current diagnosis of peptic ulcer disease, and in light of the Veteran's reported history of symptoms since 1966 or 1967, shortly after separation from service, as well as the documented history of treatment for ulcers since January 1969, the Board finds that the low threshold requirement has been met for a VA examination relating to his claim, including to address both direct service connection as well as whether he has a duodenal ulcer that was caused or aggravated by his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Asthma

The Veteran also claims that he has asthma that either had its onset in service, or that was aggravated by service.  The Veteran has conceded that he had asthma as a child, but asserts that he outgrew the condition and had not required any treatment since around the age of 12 or the seventh or eighth grade until he was in service.  See Board hearing transcript at 3; Enlistment Report of Medical History, August 1963.

By way of background, several of the Veteran's service treatment records reflect diagnosed asthma and his reported childhood history of asthma from ages six to 12.  The Veteran reported worsening in service in the spring, fall, and from exposure to dust.  He was evaluated in March 1965 at the Walter Reed allergy clinic and diagnosed with asthma, primarily allergic by history.  Positive reactions were noted to various allergens, and hyposensitization was initiated.

Post-service, a January 1974 VA examination report reflects diagnosed asthma in remission.  Also, a February 1975 letter from Dr. H.S. reflects that he wrote that the Veteran had asthma since 1964.  More recently, VA treatment records reflect that the Veteran has been followed for a history of asthma, and it has been noted that he was prescribed an inhaler.  See, e.g., VA treatment record, December 2005.

As noted above, the Veteran has indicated that he received treatment at the VA medical centers in Decatur, Georgia and Dublin, Georgia during the 1970s, and that a remand is necessary to obtain any missing VA treatment records.

The Veteran has not been provided with a VA examination since January 1974.  In light of the fact that the Veteran has been followed at the VA medical center for diagnosed asthma, and that the Veteran has reported continuity of symptomatology since service, the Board finds that a remand is necessary to obtain a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the Veteran's VA treatment records relating to his claims for a duodenal ulcer and for asthma from the Decatur, Georgia VA medical center (VAMC) dated from 1971 to 1979, and from the Dublin, Georgia VAMC dated from 1970 to 1979.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2. Obtain copies of any outstanding private treatment records from Dr. H. dated since 2007, including copies of any EGD procedure in 2007, and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3. After all of the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of any duodenal ulcer condition (existing at any time since August 2005).  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Based on the examination, the examiner is asked to opine as to the following:  
a.  whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's duodenal ulcer had its onset in service, within one year of separation from service, or is otherwise related to service;

b.  whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's duodenal ulcer was either caused or aggravated by his service-connected PTSD.  Aggravation means that the disability permanently increased in severity beyond the natural progression.

An explanation of the underlying reasons for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire file is required; however, attention is invited to the Veteran's credible testimony as to experiencing diarrhea in service and abdominal symptoms in service and immediately after. 

4. After all of the above development in paragraphs (1) and (2) has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his asthma.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Based on the examination, the examiner is asked to opine as to the following:  

a.  whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's asthma had its onset in service or was otherwise caused by his service;

b. whether there is clear and unmistakable evidence that the Veteran's asthma preexisted service, and if so, whether there is clear and unmistakable evidence that it was not aggravated by service (i.e., that it did not increase in severity beyond the natural progress of the disease).  

An explanation of the underlying reasons for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Clear and unmistakable" means that it is obvious and manifest. 

5.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


